      Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 1 of 10
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         September 13, 2021
                      UNITED STATES DISTRICT COURT
                                                                          Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

HEALTH FIRST HEALTH PLANS,              §
INC.,                                   §
                                        §
       Plaintiff.                       §
                                        §
VS.                                     § CIVIL ACTION NO. 3:20-cv-00226
                                        §
AMERICAN NATIONAL                       §
INSURANCE COMPANY                       §
                                        §
       Defendant.                       §
                    MEMORANDUM AND RECOMMENDATION

       Pending before me is Defendant American National Insurance Company’s
Amended Motion to Dismiss (“Motion to Dismiss”). Dkt. 21. After carefully
reviewing the exceptional briefing submitted by both parties, analyzing the
relevant case law, and hearing oral argument, I recommend that the Motion to
Dismiss be GRANTED.
                                BACKGROUND
       Health First Health Plans, Inc. (“Health First”) is a health insurance
company. In March 2015, Health First, the University of Chicago Medical Center
(“Hospital”), and the University of Chicago Physicians Group (“Physicians
Group”) entered into a letter agreement under which Health First agreed to
reimburse the Hospital and the Physicians Group certain amounts for performing
a heart transplant on one of its insureds referred to as Doe Patient.
       In late November 2017, Doe Patient, who was also a Medicare patient,
entered the Hospital for the heart transplant. The transplant took place on
February 26, 2018. Sometime later, Health First turned to American National
Insurance Company (“American National”), seeking reimbursement for monies
Health First paid the Hospital and the Physicians Group for the heart transplant.
    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 2 of 10




      Health First contends that American National is required to provide
reimbursement by the terms of an HMO Excess Reinsurance Agreement (the
“Reinsurance Agreement”) entered into between American National and four
insureds: Health First; Health First Insurance, Inc.; Health First Government
Plans, Inc.; and Health First Commercial Plans, Inc. (collectively, the “Health
First Entities”). The Reinsurance Agreement provides that American National
will indemnify the Health First Entities for those amounts incurred by Medicare
patients during the 2018 calendar year. The Reinsurance Agreement further
specifies:
      This is an Agreement solely between [the Health First Entities] and
      Reinsurer, and it provides no benefits to creditors, Members or
      health care providers. [The Health First Entities are] responsible for
      all health care and health care expenses for Members. Reinsurer is
      not obligated to provide any service or payment, directly or
      indirectly, to anyone but [the Health First Entities or their] court
      appointed receiver.

Dkt. 23-2 at 15.
      The Reinsurance Agreement contains a $5 million policy limit and a
$500,000 deductible per Medicare patient. Health First claims that it is entitled
under the Reinsurance Agreement to be reimbursed $1,145,236.33 for monies
paid to the Hospital and the Physicians Group for Doe Patient’s heart transplant.
      To date, American National has refused to reimburse Health First.
American National maintains that the transplant claim at issue is not covered
under the Reinsurance Agreement since Doe Patient was admitted to the hospital
before the Reinsurance Agreement’s effective date (i.e., before January 1, 2018).
      On July 7, 2020, Health First filed suit against American National. In the
live pleading, the Second Amended Complaint, Health First asserts three causes
of action: (1) a breach-of-contract claim under the Reinsurance Agreement; (2) a
wrongful-denial, delay, and misrepresentation claim under Chapter 541 of the
Texas Insurance Code; and (3) a prompt-payment claim under Chapter 542 of the
Texas Insurance Code.

                                        2

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 3 of 10




      American National has moved to dismiss the Chapter 541 and 542 claims
under Federal Rule of Civil Procedure 12(b)(6). First, American National avers
that Chapters 541 and 542 do not apply to reinsurance agreements like the one at
issue in this case. According to American National, Chapters 541 and 542 are
consumer-protection statutes solely intended to regulate trade practices in direct-
insurance transactions. Next, American National posits that section 493.055 of
the Texas Insurance Code precludes extra-contractual claims against a reinsurer.
Finally, even if Health First’s Chapter 541 allegations applied to reinsurance
contracts, American National argues that the Court should still dismiss the
Chapter 541 claim because Health First’s allegations do not give rise to a bad-
faith claim or extra-contractual damages, and Health First has failed to comply
with Rule 9(b)’s heightened pleading requirements.1
                               LEGAL STANDARD
      Federal Rule of Civil Procedure 12(b)(6) provides that a defendant is
entitled to dismissal when the plaintiff fails to state a claim upon which relief may
be granted. See FED. R. CIV. P. 12(b)(6). To survive a motion to dismiss under
Rule 12(b)(6), a plaintiff must plead “sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Facial plausibility requires facts that allow the court “to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.
at 678. This is a context-specific inquiry, “requir[ing] the reviewing court to draw
on its judicial experience and common sense.” Id. at 679. In deciding a Rule
12(b)(6) motion, I must “accept all well-pleaded facts as true, drawing all
reasonable inferences in the nonmoving party’s favor.” Benfield v. Magee, 945
F.3d 333, 336 (5th Cir. 2019). I “do not, however, accept as true legal conclusions,
                            
1 American National’s Motion to Dismiss also sought to dismiss the entire case under
Rule 12(b)(7) for failure to include all necessary parties. I need not decide that issue
because the parties have informed me that they have reached an agreement to resolve
that issue. See Dkt. 31.

                                           3

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 4 of 10




conclusory    statements,    or   naked   assertions   devoid   of   further   factual
enhancement.” Id. at 336–37 (cleaned up). Allegations relying on mere
speculation are nonactionable, and “[t]hreadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,
556 U.S. at 678.
                                     ANALYSIS
       At oral argument on the Motion to Dismiss, there was much discussion
about whether section 493.055 of the Texas Insurance Code is applicable to
Health First’s extra-contractual claims against American National. To make sure
the record was fully developed, I ordered the parties to submit supplemental
briefing on section 493.055. That supplemental briefing has helped me clarify the
issues involved and conclude that Health First is prohibited by section 493.055
from maintaining an action against American National under Chapters 541 and
542.
       Chapter 493 of the Texas Insurance Code regulates the reinsurance
industry. The specific statutory provision at issue here is section 493.055, titled
“Limitation on the Rights Against Reinsurer.” This section broadly prohibits
extra-contractual claims against a reinsurer. It provides, in its entirety, as
follows:
       A person does not have a right against a reinsurer that is not
       specifically stated in:

           (1)the reinsurance contract; or

           (2)a specific agreement between the reinsurer and the person.

TEX. INS. CODE § 493.055. The plain language of this statute clearly indicates that
any cause of action against a reinsurer must be based on the terms of the
reinsurance contract or other agreement between the parties.
       American National argues that Health First’s statutory claims must be
dismissed because neither the contract nor the Reinsurance Agreement gives


                                          4

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 5 of 10




Health First the right to sue its reinsurer, American National, for violations of
Chapters 541 and 542. Health First advances three reasons why it believes section
493.055 is inapplicable to the present situation. First, Health First claims that
“Chapter 493 does not even apply to the [Reinsurance] Agreement, as the
[Reinsurance] Agreement is not true ‘reinsurance’ issued between two
reinsurance companies, but rather direct insurance under which [American
National] was insuring Health First’s direct loss.” Dkt. 29 at 2. Second, Health
First argues that, in the event section 493.055 applies, the statute “was intended
to prevent the original insured from maintaining a direct action against its
insurer’s reinsurer; it is not an absolute bar from the insurer’s right to bring
claims against its reinsurer.” Id. Third, Health First asserts that Chapters 541 and
542 do not preclude an insurer from bringing a cause of action against its
reinsurer. None of those reasons are convincing. I will address them each in turn.
      First, Health First argues that section 493.055 does not apply to this
dispute because the Reinsurance Agreement is not true “reinsurance” issued
between two insurance companies. See Dkt. 29 2–3. This argument makes little
sense to me. “Reinsurance . . . has been described as the transfer of all or part of
one insurer’s risk to another insurer, which accepts the risk in exchange for a
percentage of the original premium.” Tex. Dep’t of Ins. v. Am. Nat’l Ins. Co., 410
S.W.3d 843, 848 (Tex. 2012). “Reinsurance is not regulated because it typically
involves the reallocation of risk between two insurance companies rather than a
consumer-insurance transaction.” Id. at 845. In colloquial terms, reinsurance is
“insurance for insurance companies.” Hous. Cas. Co. v. Lexington Ins. Co., No.
CV H-05-1804, 2007 WL 9751933, at *3 (S.D. Tex. June 25, 2007) (quotation
omitted).
      Health First’s current stance that the contractual agreement is not truly a
reinsurance agreement is belied by the title of the agreement: “HMO Excess
Reinsurance Agreement.” Dkt. 23-2 at 3. This wording is printed in a large, bold
font at the top of the first page of the Reinsurance Agreement, making it

                                         5

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 6 of 10




abundantly clear how the parties perceive their relationship. To this end, the
Reinsurance Agreement also specifically identifies American National as the
“Reinsurer” on the front page. Id. But wait, there is more. The language of the
Reinsurance Agreement expressly transfers part of Health First’s risk of loss for
its members’ covered expenses to American National for a premium payment.
See id. at 5–8. That is the exact definition of reinsurance—insurance for an
insurance company. And the Reinsurance Agreement contains a “Schedule of
Reinsurance,” as well as a “Reinsurance Coverage” section, further making is
clear that reinsurance is the essence of the agreement between the parties. Id. at
5, 8, 12. But most telling of all is the fact that Health First readily admits in the
Second Amended Complaint that American National is Health First’s reinsurer.
See Dkt. 19 at 2 (“Health First was reinsured by [American National].”). This
judicial admission is binding on Health First, and no matter how hard it tries,
Health First cannot escape its reach. See Zedner v. United States, 547 U.S. 489,
504 (2006) (“Where a party assumes a certain position in a legal proceeding, and
succeeds in maintaining that position, he may not thereafter, simply because his
interests have changed, assume a contrary position.” (cleaned up)).
      Health First’s second argument—that section 493.055 bars claims filed by
the original insured against its insurer’s reinsurer, but not claims filed by an
insurer against its reinsurer—fares no better. When construing a statute, my
“primary objective is to ascertain and give effect to the Legislature’s intent.” TGS-
NOPEC Geophysical Co. v. Combs, 340 S.W.3d 432, 439 (Tex. 2011). “A statute’s
unambiguous language is the surest guide to the Legislature’s intent because the
Legislature expresses its intent by the words it enacts and declares to be the law.”
Tex. Health Presbyterian Hosp. of Denton v. D.A., 569 S.W.3d 126, 136 (Tex.
2018) (cleaned up).
      Turning to section 493.055’s language, the statute prohibits a “person”
from bringing a claim against a reinsurer that is not specifically stated in the
reinsurance contract or a specific agreement between the reinsurer and the

                                         6

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 7 of 10




person. TEX. INS. CODE § 493.055. Although Chapter 493 does not define
“person,”   the   Texas   Administrative     Code,   which     contains   provisions
implementing Chapter 493, defines person to include “[a]n individual,
corporation, partnership, or other legal entity.” 28 TEX. ADMIN. CODE § 7.602(10).
This definition of “person” unquestionably includes an entity like Health First.
Under the plain language of the statute, Health First is thus prohibited from
suing a reinsurer for extra-contractual claims unless a written agreement
expressly gives Health First the right to bring such claims.
      Health First contends that section 493.055 is nothing more than a direct-
action statute prohibiting an original insured from suing a reinsurer. Although
section 493.055 unquestionably precludes an original insured from suing a
reinsurer, the statute’s express language also precludes a reinsured like Health
First from suing its reinsurer for extra-contractual claims. The rules of statutory
construction require me to presume that the Texas Legislature intentionally and
deliberately chose the word “person,” and I must give meaning to that word as
used in the statute. Had the Texas Legislature intended for section 493.055 only
to limit direct actions by an original insured, it could have easily said so. See
Cameron v. Terrell & Garrett, Inc., 618 S.W.2d 535, 540 (Tex. 1981) (“It is a rule
of statutory construction that every word of a statute must be presumed to have
been used for a purpose. Likewise, . . . every word excluded from a statute must
also be presumed to have been excluded for a purpose.” (citation omitted)).
      A number of other states have adopted statutes that also limit the type of
claims that can be brought against a reinsurer. But those statutes differ from
section 493.055 in one major respect—they include language specifying that only
direct actions by an original insured or policy holder are prohibited. By their
express wording, those statutes do not apply to a reinsured who wants to bring
extra-contractual claims against its reinsurer. For example, Puerto Rico’s statute
is remarkably similar to the Texas law, with one notable exception:



                                         7

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 8 of 10




      The original insured or policyholder or any person other
      than the ceding insurer, who enters a claim by virtue of any
      insured or policyholder’s insurance, shall not have any direct right of
      action against the reinsurer which is not specifically set forth in the
      reinsurance contract, or in a specific agreement between the
      reinsurer and such original insured or policyholder.

26 L.P.R.A. § 413 (emphasis added). Similarly, California’s law states:
      The original insured or policyholder shall not have any rights
      against the reinsurer which are not specifically set forth in the
      contract of reinsurance, or in a specific agreement between the
      reinsurer and the original insured or policyholder.

CAL. INS. CODE § 922.2(c) (emphasis added). And Florida’s statute provides as
follows:
      No person, other than the ceding insurer, has any rights
      against the reinsurer which are not specifically set forth in the
      contract of reinsurance or in a specific written, signed agreement
      between the reinsurer and the person.

FLA. STAT. ANN. 624.610(10) (emphasis added).
      It is significant that the Texas Legislature did not choose the language
utilized by Puerto Rico, California, and Florida. Instead, Texas lawmakers chose
to use the word “person” without limiting the meaning of the term to the original
insured, policyholder, or any person other than the ceding insurer.2 Section
493.055 should be given its plain meaning: extra-contractual claims against
reinsurers are barred unless the reinsurance contract or some separate written
agreement provides otherwise. I am unaware of any court—state or federal—
imposing Chapter 541 or 542 extra-contractual damages upon a reinsurer acting
as a reinsurer, and I will not be the first one to do so.
      Third and finally, Health First alleges that there is no language in Chapters
541 or 542 that preclude an insurer from bringing a cause of action against its
reinsurer. This argument does not move me.

                           
2A “ceding insurer” is an insurer who passes a portion or all of the risk associated with
an insurance policy to another insurer. The term is synonymous with a “reinsured.”
                                           8

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 9 of 10




      Chapter 541 prohibits a long list of unfair and deceptive practices in the
business of insurance. See TEX. INS. CODE § 541.051–061. Under Chapter 541, a
prevailing plaintiff may obtain treble damages “on a finding by the trier of fact
that the defendant knowingly committed the act complained of.” Id. § 541.152(b).
Chapter 542 prohibits an insurer from engaging in unfair claim settlement
practices. See id. § 542.003. A plaintiff who prevails under Chapter 542 is entitled
to interest on the amount of the claim at the rate of 18 percent a year. See id. §
542.060(a). Although it is true that Chapters 541 and 542 do not say anything
about reinsurance, that does not automatically mean that Chapters 541 and 542
apply to reinsurers. American National claims that the Texas Legislature’s failure
to mention reinsurance in Chapters 541 and 542 should be interpreted as
excluding reinsurance from the reach of these statutory provisions. But I do not
need to go down that road. As noted, section 493.055 is plain and unambiguous.
It bars any legal entity (individual, corporation, etc.) from pursuing a claim
against a reinsurer that is not specifically stated in the reinsurance contract or a
specific agreement between the parties. This language controls, and precludes
any extra-contractual claim, whether it be under Chapters 541, 542, or any other
state statute.
                                        ***
      In sum, section 493.055 prohibits extra-contractual claims brought against
reinsurers unless specifically authorized by a reinsurance contract or a separate
written agreement. It does not matter whether the party bringing the claim is an
original insured, a policyholder, or a reinsured.
      Because I find that section 493.055 disposes of Health First’s Chapter 541
and 542 claims, I need not address the other, independent reasons advanced by
American National for dismissing such claims.




                                         9

    Case 3:20-cv-00226 Document 38 Filed on 09/13/21 in TXSD Page 10 of 10




                                 CONCLUSION
      For the reasons explained above, I recommend that the Motion to Dismiss
be GRANTED. Health First’s claims under Chapters 541 and 542 should be
dismissed. Health First’s breach-of-contract claim remains.
      The parties are ordered to confer and submit, within five days of the
District Court adopting this Memorandum and Recommendation, a proposed
docket control order to govern the ultimate disposition of this case.
      The Clerk shall provide copies of this Memorandum and Recommendation
to the respective parties who have 14 days from the receipt thereof to file written
objections pursuant to Federal Rule of Civil Procedure 72(b) and General Order
2002–13. Failure to file written objections within the time period mentioned
shall bar an aggrieved party from attacking the factual findings and legal
conclusions on appeal.
      Signed on this 13th day of September 2021.




                                      ______________________________
                                              ANDREW M. EDISON
                                       UNITED STATES MAGISTRATE JUDGE




                                        10

